Case 20-65841-lrc       Doc 17     Filed 04/30/20 Entered 04/30/20 09:54:24            Desc Main
                                   Document      Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

In re:                                           )
                                                 )
IFS SECURITIES, INC.,                            )           Case No.: 20-65841-LRC
                                                 )
Debtor.                                          )           Chapter 11

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         PLEASE TAKE NOTICE that the undersigned appears in the above-captioned case on

behalf of creditor and party in interest INTL FCStone Financial Inc. (“INTL”), and pursuant to

Rules 2002 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

requests that all notices given or required to be given and all papers served in this case be

delivered to and served upon INTL at the following address:

                              Ryan D. Thompson
                              Maynard, Cooper & Gale, P.C.
                              1901 Sixth Avenue North
                              2400 Regions/Harbert Plaza
                              Birmingham, AL 35203
                              (205) 254-1000
                              rthompson@maynardcooper.com

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of title 11 of the

U.S. Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), the foregoing demand includes

not only the notice and papers referred to in the aforementioned Bankruptcy Rules, but without

limitation, all orders and notices of any application, motion, hearing, petition, request, complaint

or demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, personal delivery, telephone, telegraph, telex, facsimile, electronic mail or

otherwise, which affect or seek to affect in any way any right or interest of the debtor in the

above-captioned case.

05383675.1                                       1
Case 20-65841-lrc        Doc 17    Filed 04/30/20 Entered 04/30/20 09:54:24            Desc Main
                                   Document      Page 2 of 3


         This appearance and demand for notice and service of the papers is not and may not be

deemed or construed to be a waiver of any of the substantive or procedural rights of INTL,

including, but not limited to any right (i) to require that where any adversary proceeding is

initiated against INTL in this or any related case, or where any proceeding is initiated by

complaint against INTL, the Bankruptcy Rules, the Federal Rules of Civil Procedure, and non-

bankruptcy law, as applicable, shall apply, such that service upon the undersigned counsel is

insufficient for any such proceeding; (ii) to have any final order in a matter entered only after de

novo review by the United States District Court, as appropriate; (iii) to trial by jury in any

proceeding so triable in this case or in any case, controversy, or proceeding related to this case;

or (iv) to have the United States District Court withdraw the reference in any matter subject to

mandatory or discretionary withdrawal, or of any other right, claim, action, defense, setoff or

recoupment to which INTL is or may be entitled at law or in equity, all of which rights, claims,

actions, defenses, setoffs or recoupments INTL expressly reserves.

       This the 30th day of April, 2020.

                                              /s/ Ryan D. Thompson
                                              Ryan D. Thompson
                                              Attorney for INTL FCStone Financial Inc.


OF COUNSEL:

MAYNARD, COOPER & GALE, P.C.
1901 Sixth Avenue North
2400 Regions/Harbert Plaza
Birmingham, AL 35203
Phone: 205-254-1000
Fax: 205-714-6383
Email: rthompson@maynardcooper.com


                                     CERTIFICATE OF SERVICE

05383675.1                                       2
Case 20-65841-lrc      Doc 17    Filed 04/30/20 Entered 04/30/20 09:54:24           Desc Main
                                 Document      Page 3 of 3




        I do hereby certify that I have served a copy of the foregoing document upon the
following via electronic filing notification and/or by mailing a copy of same by First Class
United States Mail, properly addressed and postage prepaid, on this the 30th day of April, 2020,
as follows:

John D. Elrod                                      Office of the United States Trustee
Greenberg Traurig, LLP                             362 Richard B. Russell Building
Terminus 200, Suite 2500                           75 Ted Turner Drive SW, Ste. 362
3333 Piedmont Road, NE                             Atlanta, Georgia 30303
Atlanta, Georgia 30305



                                                   /s/ Ryan D. Thompson
                                                   Of Counsel




05383675.1                                     3
